MEMORANDUM **
John Terry Burridge, a former federal prisoner, appeals pro se the district court’s summary judgment in favor of prison officials in his action pursuant to Bivens v. Six Unknown Named Agents of FBI, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the district court’s order denying his motion pursuant to Fed.R.Civ.P. 4(d) to recover costs of service on individual defendants. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s summary judgment,, and for an abuse of discretion the district court’s discovery rulings. California v. Campbell, 138 F.3d 772, 776, 779 (9th Cir. 1998).
In opposition to summary judgment, Burridge requested discovery. The district court abused its discretion by denying discovery and instead granting defendants summary judgment motion filed less than four months after Burridge’s complaint. See id. at 779. Accordingly, we vacate the district court’s summary judgment order.
In light of the above, we also vacate the district court’s order denying Burridge’s motion for costs.
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.